Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant should note that the instant application has been reassigned to a new examiner. The Art Unit location of this application remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. 

Status of the Claims
Pursuant to the amendment dated 02/09/2022, claim 4 has been cancelled and new claims 11-15 have been added.  Claims 1, 2, 5, 6, and 11-15 are pending and under current examination.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner recommends amending claim 1, line 2 to recite “in a concentration range of 0.05 - 1.5% w/w/ present on the surface of the regenerated cellulosic fiber” in a manner analogous to the language in claim 11 because this language more accurately claims the arrangement of the quaternary ammonium compound and the fiber.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, 12, and 15 recite dodecyl dimethyl ammonium chloride (DDAC).  This phrase renders these claims and their dependents indefinite because a search for the phrase “dodecyl dimethyl ammonium chloride” does not yield any results.  The term is not found in CAS Registry.  Moreover, the acronym DDAC is used in the field of quaternary ammonium compounds to refer to either the specific substance dimethyldidecylammonium chloride (CAS Registry No. 7173-51-5) or the genus di-n-alkyl dimethyl ammonium compounds (see 0006 of Champion et al. US 2011/0220311).  The phrase dodecyl dimethyl ammonium chloride (DDAC) as used in the instant application does not appear to refer to a known substance, therefore one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the instant invention, as claimed.  

Claim 11 is indefinite because the claim requires an increased surface area but does not explain what the increase is relative to.  

Claims 1 and 13 are indefinite because they require a percent antibacterial activity without indicating what the percentage is relative to (an example of definite language would be “percent of the antibacterial activity of the unwashed fiber”, bearing in mind this must be fully supported under 35 USC 112(a) in the application as filed).  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (US 2007/0048356; publication date: 03/01/2007) in view of  Colman et al. (US 2012/0207805).

Schorr discloses a non-woven material substrate having a surface treated with an antimicrobial composition for use in garments (abstract).  The nonwoven material may be cellulose-based fabric (claims 29-31).  Thus, Schorr discloses an antibacterial regenerated cellulosic fiber (a non-woven material formed from cellulose is equivalent to the instant “regenerated cellulosic fiber”).  The antimicrobial agent on the surface of the substrate may be a quaternary ammonium compound (0012) and the antimicrobial composition is stable on the substrate surfaces to which it is applied (0011).  
Schorr does not disclose an example containing a quaternary ammonium compound and a nonwoven cellulose material (i.e. the regenerated cellulosic fiber) and Schorr does not disclose the specific quaternary ammonium compounds recited in the instant claims.
Coleman is directed to an antimicrobial wipe formed from cellulosic fibers that provides controlled release of a quaternary ammonium antimicrobial agent (abstract, 0001).  Coleman discloses that quaternary ammonium compounds, which are positively charged, bind strongly via electrostatic interaction to cellulosic fibers, which possess a negative charge (0001).  In the art of antimicrobial wipes, this is seen as a disadvantage because the positively charged antimicrobial active is sequestered on the fibers forming the wipe and therefore not released onto the surface where it is intended to provide its antimicrobial effect.  Coleman’s invention solves this problem by blocking quaternary ammonium compound binding sites with a positively charged polymer prior to application of the solution containing the antimicrobial quaternary ammonium compound.  On having ordinary skill in the art; however, would have recognized that the objective of Schorr is to provide a fabric that retains the antimicrobial active on the fibers forming the fabric and therefore would have seen the tendency of quaternary ammonium compounds to adhere to cellulosic fibers as an advantage.  

It would have been prima facie obvious to select quaternary ammonium compounds and cellulosic fibers specifically from among the antimicrobial agents and fabrics disclosed by Schorr.  The artisan of ordinary skill in the art would have been motivated to do so at the effective filing date of the instant invention because the positively charged quaternary ammonium compound would adhere well to the surface of the negatively charged cellulosic fibers that form the fabric by a strong electrostatic interaction.  This would achieve Schorr’s goal of preventing bacterial growth on the fabric over time.  The skilled artisan would have had a reasonable expectation of success because Schorr discloses the quaternary ammonium class of antimicrobial agents as well as non-woven cellulose fibers as suitable for forming their invention and because the strong electrostatic interaction responsible for adhesion of the quaternary ammonium compound to cellulose fibers was recognized at the effective filing date of the instant invention.  
As noted above, Schorr does not list the specific quaternary ammonium compounds recited in instant claim 1; however, Schorr discloses “quaternary ammonium compounds (benzalkonium chloride, cetrimide, cetylpyridium chloride … etc.)”.  The examiner interprets the “etc.” to imply that the identity of the antimicrobial quaternary ammonium compound is not particularly limited.  Coleman discloses that benzalkonium chloride and didecyl dimethyl ammonium chloride were both known quaternary ammonium antimicrobial agents at the effective filing date of the instant invention.  It would have been prima facie obvious to use didecyl dimethyl ammonium chloride as the quaternary ammonium compound in Schorr’s invention because this substances was known to serve the same purpose as the quaternary ammonium compounds listed by Schorr.  See MPEP 2144.06.  
With regard to the functional language recited in claims 1 and 5, as noted above, Schorr discloses that the antimicrobial composition is stable on the substrate surfaces to which it is applied.  Schorr does not specifically address the antibacterial activity after at least 20 wash cycles.  The examiner considers the functional property recited in instant claim 1 “wherein the antibacterial regenerated cellulosic fiber has an antibacterial activity of more than 99% after at least 20 washes” and the property recited in claim 5 requiring the fiber to retain “antibacterial activity during downstream processing” to be inherent properties of fibers formed by exposing a non-woven cellulosic fabric to quaternary ammonium compounds, as rendered obvious by the prior art.  The instant application appears to adhere quaternary ammonium compounds to the cellulosic fiber by a comparable method to that of the prior art.  Coleman discloses that the cellulose fibers may be viscose or rayon (i.e. lyocell fibers; 0027) and instant claim 6, which depends from claim 1 and is therefore within the scope of claim 1 indicates that viscose fibers and lyocell fibers are within the metes and bounds of the instant invention, as claimed.  The instant specification discloses that the quaternary ammonium compound (DDAC) is infused by way of pouring, spraying, soaking, coating, padding, or dipping followed by drying (page 5).  Schorr discloses a method of adhering antimicrobial agents to fabric by immersing (i.e. soaking) the fabric in a solution of the antimicrobial agent or spraying a coating of the antimicrobial agent (0016).  Coleman discloses quaternary ammonium compound adhere strongly to negatively charged cellulose fibers when they are applied by simply exposing the fabric (Coleman 0035: “The solution may be applied to the wipe during manufacturing so the wipe is ‘premoistened’ prior to or during use.   Alternatively, the wipe may be supplied as a ‘dry’ wipe, and the germicidal solution can simply be added thereto by a consumer, user, etc. prior to or during use.”  In Coleman’s invention, quaternary ammonium binding sites on the negatively charged cellulosic fiber are blocked by pretreatment with a positively charged polymer; however,  one having ordinary skill would have understood that an untreated negatively charged cellulosic fiber would sequester the quaternary ammonium compound that has been applied.)  Thus, the prior art renders obvious applying a quaternary ammonium compound to the claimed fiber by the same method employed to form the instant invention.  Where, as here, the claimed and prior art products are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to claims 1 and 2, Schorr discloses a solids add-on level of from 0.1 to 20%.  The solids add-on level is determined by subtracting the dry weight of the untreated substrate from the dry weight of the treated substrate (0026), and therefore includes the weight of the antimicrobial agent.  This range overlaps with the range 0.05 - 1.5% recited in claim 1 and the range “0.1 to 1% recited in claim 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (US 2007/0048356; publication date: 03/01/2007) in view of  Colman et al. (US 2012/0207805) as applied to claims 1, 2, 5, and 6 above, and further in view of Hendricks et al. (US 5,569,724; issue date: 10/29/1996).  

The relevant disclosures of Schorr and Coleman are set forth above.  Neither reference discloses the specific fibers recited in instant claim 6.  
Hendricks discloses that “viscose staple” is a type of viscose regenerated cellulose fiber (col 4, line 59).  
It would have been prima facie obvious to use “viscose staple fiber” as the non-woven regenerated cellulose fiber in Schorr’s invention because one having ordinary skill in the art would have recognized the term “viscose” (as used by Coleman) embraces “viscose staple fibers” as claimed.  

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (US 2007/0048356; publication date: 03/01/2007) in view of  Colman et al. (US 2012/0207805) as applied to claims 1, 2, 5, and 6 above, and further in view of Neiman (Porous and Hollow Viscose Rayons for Heat Insulation and Textile Purpose; Translated from Khimicheskie Volokna, No. 4, pp. 63-65, 1973) and Sinaguine (US 2010/0049148; publication year: 02/25/2010).  

The relevant disclosures of Schorr and Coleman are set forth above.  As explained supra, Schorr and Coleman render obvious an antibacterial regenerated cellulosic fiber, comprising a quaternary ammonium compound in a concentration range of 0.05-1.5% w/w present on the surface of the regenerated cellulosic fiber (as required by instant claims 11 and 14), wherein the quaternary ammonium compound is didecyl dimethyl ammonium chloride wherein the antibacterial regenerated cellulosic fiber has an antibacterial activity of at least 99% after at least 20 wash cycles (as required by instant claim 13).  
Neither reference discloses a regenerated cellulosic fiber having an increased surface area by virtue of open pores and/or striations on a surface of the fiber.  
Neiman discloses lightweight viscose rayon [fibers] that are produced by adding carbon disulfide to the viscose to create pores and cavities in the fiber.  
Sinaguine discloses that fluid is absorbed into pores of microfibers (0017).  
It would have been prima facie obvious to use regenerated cellulosic fibers having pores for Schorr’s invention.    The artisan of ordinary skill would have been motivated to use regenerated cellulosic fibers having pores for Schorr’s invention in order to increase the amount of antibacterial fluid absorbed into the fabric.  The skilled artisan would have had a reasonable expectation of success because methods to form porous nonwoven fabrics were known in the art and because using porous material was well known for increasing absorption of fluid onto a substrate at the effective filing date of the instant invention.  

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered.  The arguments traversing the obviousness rejection over Luo in view of B-Bataillon are moot in view of the new grounds of rejection.  Insomuch as the arguments are applicable to the new grounds of rejection set forth above, they are not persuasive as follows: 

On page 6, Applicant argues that Luo equates triclosan and quaternary ammonium compounds and provides no suggestion to particularly select a quaternary ammonium compound specifically listed in claim 1.  Applicant argues further that the inventors have compared the performance of fibers in accordance with the disclosure having DDAC as the quaternary ammonium compound and triclosan containing fibers.  Applicant replicates a table showing that 0.5% triclosan on cellulose fiber was not effective (no growth free zone and no contact inhibition) as compared to 0.15% DDAC on cellulose fiber against S. aureus (4 mm growth free zone and 100% contact inhibition).  On page 8, Applicant argues that Luo generally equates triclosan and quaternary ammonium compounds in its listing of antimicrobial agents.  Applicant argues that nothing in Luo suggests any benefit of quaternary ammonium compounds over the other listed organic agents.  On page 9, Applicant argues that the improved performance of DDAC against S. aureus relative to triclosan is an unexpectedly superior property of the instant invention, sufficient to overcome the obviousness rejection.
While a rejection under 35 USC 103 may be overcome with a persuasive showing of unexpected results, in the instant case, the burden on Applicant has not been meet because one having ordinary skill in the art would not have found the outcome to be unexpected and because Applicant has not provided a side by side comparison to the closest prior art, which the examiner considers to be regenerated cellulose fibers treated with the quaternary ammonium compounds disclosed by Schorr.  Applicant is referred to MPEP 716.02(b), which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.  As stated above, one having ordinary skill in the art would not have found Applicant’s results to be unexpected:  
One having ordinary skill would have expected a positively charged quaternary ammonium compound to adhere to negatively charged cellulose fibers via strong electrostatic interaction.  (This is explained in the obviousness rejection above.  See also Champion et al; US 2011/0220311; publication date 09/15/2011; para 0013).  The chemical structure of Triclosan was known at the time of the instant effective filing date (Johnson US2002/0188028; publication date: 12/12/2002; para 0228):  

    PNG
    media_image1.png
    97
    191
    media_image1.png
    Greyscale

As can be seen in the formula above, there are no positively charged moieties to form an electrostatic bond with the negatively charged cellulose fiber, and in fact there are several atoms bearing electron pairs (O, Cl) that yield a negative dipole moment and that would be repelled by a negative charge on the cellulose fibers.  Thus, one having ordinary skill in the art at the effective filing date of the instant invention would have predicted that quaternary ammonium compounds would bind strongly to fabric made from cellulose fibers and that triclosan would not adhere strongly.  
One having ordinary skill in the art also would have expected DDAC to be more effective than triclosan against S. aureus.  Muller et al. (Journal of Antimicrobial Chemotherapy 61, 1281-1287; publication year: 2008) discloses triclosan to be many fold less effective than benzalkonium chloride against S. aureus (table 2 on page 1284 discloses a concentration to reach 3 log10 kill for S. aureus of 250 mg/L triclosan vs. 80 mg/L benzalkonium chloride).  Ioannou et al. (Antimicrobial Agents and Chemotherapy Jan 2007 pages 296-306; published ahead of print: 10/23/2006) discloses that didecyldimethylammonium chloride (DDAC; a quaternary ammonium compound recited in claims 1 and 11) and alkyldimethylbenzylammonium chloride (i.e. a synonym for benzalkonium chloride; CAS Registry No. 8001-54-5) are both membrane active agents possessing subtly different mechanisms of action but having comparable MIC for S. aureus (abstract).  Therefore, one having ordinary skill in the art would have expected DDAC to show similarly better performance against S. aureus relative to triclosan as was demonstrated by Muller for benzalkonium chloride.  
In view of the foregoing, one having ordinary skill in the art would have found Applicant’s data presented in table 1 of the instant specification to have been expected.  For this reason, Applicant has not met the burden to overcome an obviousness rejection with a persuasive showing of unexpected results.  

On pages 8 Applicant argues that the comparison to Triclosan is closer than the closest prior art.  
As stated above, The examiner considers Schorr to be the closest prior art, specifically, the fabric formed by non-woven cellulose fibers and treated with the quaternary ammonium compounds disclosed by Schorr.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617